DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	This office action is in response to the amendment filed on 03/18/2022.  Claims 1-15 are pending in this application and have been considered below.

3.	The statutory double patenting rejection is corrected by the amendment.  Therefore, the rejection is withdrawn.

4.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 03/18/2022 in theindependent claim 1 “a transmitter coupled to the processor and a receiver coupled to the processor” (hereinafter newly added limitation) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.
For example: On page 5, paragraph 0016 of the original disclosure of instant application, the applicant discloses: 

    PNG
    media_image1.png
    354
    766
    media_image1.png
    Greyscale

On page 11, paragraph 0051 of the original disclosure of instant application, the applicant discloses:

    PNG
    media_image2.png
    460
    773
    media_image2.png
    Greyscale

On pages 28-30, paragraphs 00018-00020 of the original disclosure of instant application, the applicant discloses:

    PNG
    media_image3.png
    128
    763
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    808
    589
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    197
    591
    media_image5.png
    Greyscale

Also, in figures 3 and 26 of the original disclosure of instant application, the applicant illustrates:

    PNG
    media_image6.png
    215
    505
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    637
    719
    media_image7.png
    Greyscale

Nowhere, in the above sections and drawings or in any other sections and drawings of original disclosure of instant application is there any teaching or suggestion to show support for the above newly added limitations in claim 1. Hence, the above newly added limitation lacks "written description requirement" in the original disclosure of the application. 
Therefore, the newly added limitation in claim 1 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11082541 in view of Kim et al. (US 20090072954) (hereinafter Kim). 
For example:
Claims of instant application:
1. A power line communication (PLC) device comprising: a processor configured to: identify a first PLC symbol and a second PLC symbol within a PLC preamble; insert an instance of the first PLC symbol within a PLC header portion of a first PLC frame; insert an instance of the second PLC symbol within the PLC header portion of the first PLC frame; a transmitter coupled to the processor and configured to transmit the first PLC frame over a power line; a receiver coupled to the processor and configured to receive a second PLC frame; the processor is further configured to: locating a position of a PLC preamble symbol within a header portion of the second PLC frame; and estimating a sampling frequency offset based on the located position of the PLC preamble symbol.
Claims of U.S. Patent No. 11082541:
1. A method comprising: identifying, by a power line communication (PLC) device, a first PLC symbol and a second PLC symbol within a PLC preamble; inserting, by the PLC device, an instance of the first PLC symbol within a PLC header portion of a first PLC frame; inserting, by the PLC device, an instance of the second PLC symbol within the PLC header portion of the first PLC frame; transmitting, by the PLC device, the first PLC frame over a power line; receiving a second PLC frame; locating a position of a PLC preamble symbol within a header portion of the second PLC frame; and estimating a sampling frequency offset based on the located position of the PLC preamble symbol. 
 


U.S. Patent No. 11082541 discloses all of the subject matter as described above except for specifically teaching a transmitter coupled to the processor and a receiver coupled to the processor.
However, Kim in the same field of endeavor teaches a transmitter coupled to the processor (in figure 2, Kim shows the processor is coupled with a transmitter) and a receiver coupled to the processor (in figure 2, Kim shows the processor is coupled with a receiver).  

    PNG
    media_image8.png
    373
    614
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to use the processor as taught by Kim to modify the system and method of U.S. Patent No. 11082541 in order to provide partitioning and implementing a communications protocol and construing the data and running the protocol stack (par 0139, 0259) (Combining prior art elements according to known methods to yield predictable results). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631